DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201711476183.4, filed on 29 Dec 2017.
Election/Restrictions
4.	Election / Restriction requirement is withdrawn in light of Applicant’s amendments and remarks.
Status of Claims
5.	Claims 1 is original.  Claims 2 – 8 and Claims 21 -30 were previously presented.  Claims 9 – 13 and 15 – 20 were cancelled.  Claim 14 is currently amended.  Still pending and being examined in this application are Claims 1 – 8, 14 and 21 - 30.
Examiner’s Comments
6. 	Claims 25 and 30 recite the limitation "such that".  "Such that" merely states the result of the limitation in the claim and adds nothing to the patentable or substance of the claim. "Such that" does not have patentable weight (see Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1 - 8 and 21 - 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
9.	Indefinite – Unclear 
Claim 1 recites, “a payment implementation step, in which the responding vehicle generates payment information…and the responding vehicle…communicate…via the D2D communication channel”.  However, the previous limitation recites, “if one of the at least one vehicle decrypts…successfully…acts as a responding vehicle…”.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.  Only in this way can uncertainties of claim scope be removed (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989).  Claim 5 recites similar language.

10.	Insufficient Antecedent Basis
Claim 23 recites the limitation, “…in response to an input…” in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claims –24, 25 and 28 - 30 recite similar language.
Conclusion                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nakia Leffall-Allen/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685